Exhibit 1.1 Execution Version UNDERWRITING AGREEMENT between KIPS BAY MEDICAL, INC. and AEGIS CAPITAL CORP., as Representative of the Several Underwriters KIPS BAY MEDICAL, INC. UNDERWRITING AGREEMENT New York, New York January 23, 2014 Aegis Capital Corp. As Representative of the several Underwriters named on Schedule 1 attached hereto 810 Seventh Avenue, 18 th Floor New York, New York 10019 Ladies and Gentlemen: The undersigned, Kips Bay Medical, Inc., a corporation formed under the laws of the State of Delaware (the “ Company ”), hereby confirms its agreement (this “ Agreement ”) with Aegis Capital Corp. (hereinafter referred to as “you” (including its correlatives) or the “ Representative ”) and with the other underwriters named on Schedule 1 hereto for which the Representative is acting as representative (the Representative and such other underwriters being collectively called the “ Underwriters ” or, individually, an “ Underwriter ”) as follows: 1. Purchase and Sale of Shares . Firm Shares . Nature and Purchase of Firm Shares . (i) On the basis of the representations and warranties herein contained, but subject to the terms and conditions herein set forth, the Company agrees to issue and sell to the several Underwriters, an aggregate of 5,250,000 shares (“ Firm Shares ”) of the Company’s common stock, par value $0.01 per share (the “ Common Stock ”). (ii) The Underwriters, severally and not jointly, agree to purchase from the Company the number of Firm Shares set forth opposite their respective names on Schedule 1 attached hereto and made a part hereof at a purchase price of $0.651 per share (93% of the per Firm Share offering price). The Firm Shares are to be offered initially to the public at the offering price of $0.70 per share. Shares Payment and Delivery . (i) Delivery and payment for the Firm Shares shall be made at 10:00 a.m., Eastern time, on January 29, 2014, or at such earlier time as shall be agreed upon by the Representative and the Company, at the offices of Reed Smith LLP, 599 Lexington Avenue, New York, NY 10022 (“ Representative Counsel ”), or at such other place (or remotely by facsimile or other electronic transmission) as shall be agreed upon by the Representative and the Company. The hour and date of delivery and payment for the Firm Shares is called the “ Closing Date .” (ii)
